United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 






Inventor: Dirk Lercher			:
Application No. 35/506,765			:		Decision on Petition
Filing Date: November 14, 2018		:				
For: Sticking Plaster for Medical Purposes	:
	

This decision is being issued in response to a petition filed November 18, 2021, which is being treated as a petition under 37 C.F.R. § 1.181 to withdraw the holding of abandonment of the above-identified application.

The petition is dismissed.

Any renewed petition under 37 C.F.R. § 1.181 must be filed within TWO (2) MONTHS of the issue date of the instant decision.  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.181.”  This is not a final agency action within the meaning of 5 U.S.C.         § 704.

On February 6, 2020, the Office issued a non-final Office action including a restriction requirement.  The Office action sets a shortened statutory period for reply of two months.

An extension of time of the time period in the Office action was not obtained, and a reply was not timely filed on or before April 6, 2020.  As a result, the application became abandoned on April 7, 2020.

A reply to the Office action was untimely filed on July 2, 2020, without a payment for an extension of time.  

In order to obtain an extension of time under 37 C.F.R. § 1.136(a), the extension fee submitted must be sufficient to extend the period for reply to include the date the fee is being submitted.  

The reply would have been timely if a payment for a three-month extension of time had been filed on or before July 6, 2020.  A payment for a three-month extension of time was not filed on or before July 6, 2020.

The reply also would have been timely if payment for a four-month extension of time has been filed on or before August 6, 2020.  A payment for a four-month extension of time was not filed on or before August 6, 2020.1 



The Office issued a Notice of Abandonment on September 21, 2020.

A payment for a two-month extension of time was untimely filed on September 24, 2020.  

The petition was filed on November 18, 2021.

Pursuant to 37 C.F.R. § 1.181(f), a petition to withdraw the holding of abandonment may be dismissed as untimely if filed more than two months after the issuance of a Notice of Abandonment.  The petition was filed approximately 14 months after the issuance of the Notice of Abandonment, and the petition does not include an explanation for the delay in the submission of the petition.

The petition is hereby dismissed because a reply was not timely filed in response to the Office action. The petition is also dismissed because the petition was filed more than two months after the date the Office issued the Notice of Abandonment.

Applicant may wish to consider filing a petition under 37 C.F.R. § 1.137(a) to revive the application.  A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by the required reply unless previously filed (already filed on July 2, 2020), the required petition fee ($525 for a small entity, a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137(a) was unintentional, a terminal disclaimer, and the terminal disclaimer fee ($170).  A petition to revive form can be found at: http://www.uspto.gov/sites/default/files/forms/sb0064.pdf.  A terminal disclaimer form can be found at: http://www.uspto.gov/sites/default/files/documents/aia0063.pdf.

In addition to the requirements under 37 C.F.R. § 1.137(a) set forth above, an explanation for the delay in filing the petition under 37 C.F.R. § 1.137(a) must be filed with the petition unless the petition under 37 C.F.R. § 1.137(a) is filed (or mailed/faxed with a certificate of mailing or transmission under 37 C.F.R. § 1.8(a)) on or before April 6, 2022.2  A “Certificate of Mailing or Transmission under 37 CFR 1.8” form can be found on the Office’s website at:
https://www.uspto.gov/sites/default/files/documents/sb0092.pdf.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.3 		 

		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
    

    
        1 Prior to October 2, 2020, the micro entity fee due for a three-month extension of time was $370, and the micro entity fee due for a four-month extension of time was $550.
        2 See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 Fed. Reg. 12222 (March 2, 2020).  A copy of the notice can be found at: https://www.federalregister.gov/documents/2020/03/02/2020-03715/clarification-of-the-practice-for-requiring-additional-information-in-petitions-filed-in-patent.
        
        3 Document Code “PET.OP”, which has a document description of “Petition for review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.